      Case 1:20-cr-00536-VEC Document 51 Filed 08/04/21 Page 1 of 1
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
                                                         DATE FILED: 

MEMO ENDORSED




                        Application GRANTED.

                        SO ORDERED.



                                               
                                               
                        HON. VALERIE CAPRONI
                        UNITED STATES DISTRICT JUDGE
